Citation Nr: 0116522	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  01-04 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


REMAND

The veteran served on active duty in the United States Navy 
from March 1968 to February 1969 and in the United States Air 
Force Air National Guard from February to June 1991; he also 
was a member of the Ohio Air National Guard and served on 
active duty for training on a number of occasions between 
1976 and 1995.  This appeal to the Board of Veterans' Appeals 
(Board) arises from a rating decision in August 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied entitlement to service 
connection for hearing loss and tinnitus.  The veteran filed 
a timely appeal with respect to the issue of entitlement to 
service connection for hearing loss only.

A Notice of Disagreement to the denial of entitlement to 
service connection for tinnitus was later received from the 
veteran in May 2001.  No Statement of the Case has been sent 
to the veteran on this issue.  When there has been an initial 
RO  adjudication of a claim and a notice of disagreement as 
to its denial, the claimant is entitled to a statement of the 
case, and the RO's failure to issue a statement of the case 
is a procedural defect requiring remand.   Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 
408-410 (19956). If a claim has been placed in appellate 
status by the filing of a notice of disagreement, the Board 
must remand the case as to that claim. See VAOPGCPREC 16-92 
(1992).

The issue of entitlement to service connection for right 
shoulder disability was denied by rating decision dated in 
November 2000; the veteran was notified of this action in 
December 2000.  Since no subsequent correspondence on this 
issue has been received, it is not part of the veteran's 
current appeal.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).  Service 
connection may be established by demonstrating that a 
disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service incurrence of an organic disease of 
the nervous system may be presumed if it is manifested to a 
compensable degree within a year of the veteran's discharge 
from service, even though there is no evidence of such 
disease during the veteran's active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1153, (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2000).  Service 
connection may also be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training or injury incurred or aggravated 
while performing inactive duty.  38 U.S.C.A. § 101(24), 106, 
1110 (West 1991 & Supp. 2000).

The veteran contended in his August 2000 Notice of 
Disagreement that his hearing loss might have started while 
he was in the Navy in 1968-1969 as a result of working on 
diesel engines and in the boiler room.  He also noted that he 
was exposed to acoustic trauma from jet engine noise while 
working on the flight line in the Air National Guard.  While 
there is evidence on file that the veteran was in the Ohio 
Air National Guard for a number of years, the exact dates of 
his active duty for training or inactive duty training are 
not on file.  His personnel records reflecting duty 
assignments during those times are not of record.  
Additionally, the Board notes that while there is evidence of 
high frequency hearing loss on audiometric examinations in 
July 1980, November 1987, June 1991, and March 2000, the 
veteran denied having hearing loss at the times of the first 
three examinations.  The evidence is not clear as to whether 
the veteran has hearing loss which is of such severity as to 
meet the minimum requirements to be considered a disability 
as defined by VA regulation.  38 C.F.R. § 3.385 (2000).

The Board further notes that, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) became law.  
The VCAA applies to all pending claims for VA benefits and 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by VA and 
provides for VA to arrange for a medical examination and 
opinion in certain circumstances.  In the case of a claim for 
disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration whether the information contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A). 

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The appellant should be requested to 
provide the complete names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his pending claim.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain, 
and associate with the file, all records 
identified by the veteran which are not 
currently on file.  

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, the RO should comply with 
the notice provisions of the VCAA, to 
include requesting the veteran and his 
representative to provide copies of the 
identified medical records.

3.  The RO should contact the service 
department to determine the veteran's 
specific dates of active duty for 
training and inactive duty training in 
the Ohio Air National Guard between 1976 
and 1995.

4.  The RO should obtain the veteran's 
complete military personnel folder and 
associate it with the claims file.

5.  The RO should also inform the veteran 
that he should provide any supporting 
documentation from any source regarding 
his exposure to acoustic trauma either 
during active duty or while in the Air 
National Guard.

6.  The RO should then undertake any 
other action required to comply with the 
notice and duty to assist provisions of 
the VCAA, to include according the 
veteran an audiometric examination with 
opinion as to the etiology of any hearing 
loss and/or tinnitus identified, mindful 
of the provisions of 38 C.F.R. § 3.385. 
Then, the RO should readjudicate the 
issue of entitlement to service 
connection for hearing loss.

7.  The Ro should then readjudicate the 
claim.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he and his representative 
should be provided a Supplemental 
Statement of the case regarding the claim 
for service connection for hearing loss 
and tinnitus and be afforded an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board.  By this REMAND the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
appellant until he is further notified.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


